DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.    This Office Action is in response to the application filed on 09/17/2020. Claims 1 through 17 are presently pending and are presented for examination.
Examiner’s note
3.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kaikkonen et al. (US 2019/0081740 A1) in view of Guo et al. (US 2018/0302889 A1).



For claim 1 Kaikkonen teaches a signal transmission method, comprising: 
sending, by a terminal device, link reconfiguration request information to a network device at a moment n (see paragraph 68 “UE beam (link) setting (configuration) for monitoring NR-PDCCH on multiple beam pair links”, paragraph 67 “time granularity of configuration of link(s)”, paragraph 84 “UE sets its NR-PDCCH detection instance”, and paragraph 94 DCI received at this instant (moment”)) ; and 
detecting, by the terminal device based on first information, a physical downlink control channel (PDCCH) during a first time period after the moment n, wherein the first information comprises quasi co-location (QCL) information of a first reference signal and a second reference signal, the first reference signal is used to demodulate the PDCCH, and the second reference signal is a reference signal meeting a first threshold (see paragraphs 68-69 “UE monitors (detects) PDCCH indicates QCL associations between DL RS and DMRS of PDCCH per time instant”, paragraph 84 “UE sets its NR-PDCCH detection instance”, paragraph 94 “UE  detects NR-PDCCH and calculate n as time between current slot and next slot configured for monitoring PDCCH from second beam (link)”, paragraphs 77, 108 “QCL mapping between DL RSs and DMRS of PDCCH (DCI) of particular time instant (moment)”, and claim 8 “providing, via downlink channel information (DCI), tem­porary spatial quasi co-locator (QCL) mapping between downlink reference signals (DL RSs) and Demodulation Reference Signal (DMRS) of downlink channel of particular time instant overriding a higher layer configured spatial QCL mapping for a particular period of time”).
Kaikkonen does not explicitly teach link recovery information and reference signal threshold.
However, Guo teaches UE can choose a first PRACH resource for beam failure recovery request transmission (i.e. link reconfiguration request transmission) (see Guo: paragraph 206). In addition, Guo teaches the UE can compare the L1-RSRP or L1-RSRQ of each RS transmission instance with a configured threshold (see Guo: paragraph 190).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Guo in the monitoring PDCCH system of Kaikkonen in order to request link reconfiguration in case of link failure (see Guo: paragraph 206).

          For claim 2 Kaikkonen in view of Guo teaches the method, wherein the second reference signal comprises a downlink reference signal associated with the link reconfiguration request information (see Guo: paragraph 18 “beam failure reference signal (RS)”).

          For claim 3 Kaikkonen in view of Guo teaches the method, further comprising: 
receiving, by the terminal device, first signaling sent by the network device at an end moment of the first time period, wherein the first signaling comprises at least one of layer-3 signaling, layer-2 signaling, or layer-1 signaling, and the first signaling is used to indicate QCL information of the PDCCH (see Guo: paragraph 137 “beam recovery response T0 ms after sending one beam recovery request” and paragraph 128 “RRC, MAC-CE, or L1 signaling”).

          For claim 4 Kaikkonen in view of Guo teaches the method, further comprising: 
detecting, by the terminal device after the end moment of the first time period, the PDCCH based on the QCL information of the PDCCH indicated by the first signaling (see Kaikkonen: Fig. 4 “NR-PDCCH detection by UE” and paragraph 85 “NR-PDCCH detection by UE per instant of time”- where to detect PDCCH is configurable (design choice)”).

          For claim 5 Kaikkonen in view of Guo teaches the method, further comprising: 
detecting, by the terminal device, a first control resource set during the first time period, wherein the first control resource set is configured by the network device for the terminal device and used to send link reconfiguration response information (see Guo: paragraph 23 “link reconfiguration request CORSET-the period in which CORSET is allocated is configurable (design choice)”).

          For claim 6 Kaikkonen in view of Guo teaches the method, further comprising: detecting, by the terminal device, a second control resource set after the end moment of the first time period, wherein the second control resource set is a resource set in which a link failure occurs (see Guo: paragraph 23 “link reconfiguration request CORSET and link failure-the period in which CORSET is allocated is configurable (design choice)”).

          For claim 7 Kaikkonen in view of Guo teaches the method, wherein the first reference signal is a demodulation reference signal (DMRS) (see Kaikkonen: paragraph 69 “DMRS” and Guo: paragraph 93 “DMRS”).

          For claim 8 Kaikkonen in view of Guo teaches a terminal device, comprising: 
at least one processor (see Kaikkonen: “processors 120”); and 
a non-transitory computer-readable storage medium coupled to the at least one processor and storing programming instructions for execution by the at least one processor, wherein the programming instructions instruct (see Kaikkonen: “processors 120” and “memories 125 & computer program code123”) the at least one processor to: 
send link reconfiguration request information to a network device at a moment n (as discussed in claim 1); and 
detect, based on first information, a physical downlink control channel (PDCCH) during a first time period after the moment n, wherein the first information comprises quasi co-location (QCL) information of a first reference signal and a second reference signal, the first reference signal is used to demodulate the PDCCH, and the second reference signal is a reference signal meeting a first threshold (as discussed in claim 1).

          For claim 9 Kaikkonen in view of Guo teaches the terminal device, wherein the second reference signal comprises a downlink reference signal associated with the link reconfiguration request information (as discussed in claim 2).

          For claim 10 Kaikkonen in view of Guo teaches the terminal device, wherein the programming instructions instruct the at least one processor to receive a first signaling from the network device at an end moment of the first time period wherein the first signaling comprises at least one of layer-3 signaling, layer-2 signaling, or layer-1 signaling, and the first signaling is used to indicate QCL information of the PDCCH (as discussed in claim 3).

          For claim 11 Kaikkonen in view of Guo teaches the terminal device, wherein the programming instructions instruct the at least one processor to detect, after the end moment of the first time period, the PDCCH based on the QCL information of the PDCCH indicated by the first signaling (as discussed in claim 4).

          For claim 12 Kaikkonen in view of Guo teaches the terminal device, wherein the programming instructions instruct the at least one processor to detect a first control resource set during the first time period, wherein the first control resource set is configured by the network device for the terminal device and used to send link reconfiguration response information (as discussed in claim 5).

          For claim 13 Kaikkonen in view of Guo teaches the terminal device, wherein the programming instructions instruct the at least one processor to detect a second control resource set after the end moment of the first time period, wherein the second control resource set is a resource set in which a link failure occurs (as discussed in claim 6).

          For claim 14 Kaikkonen in view of Guo teaches the terminal device, wherein the first reference signal is a demodulation reference signal (DMRS) (as discussed in claim 7).

          For claim 15 Kaikkonen in view of Guo teaches a communications system (see Kaikkonen: Fig. 1 “communication system 100”), comprising: 
a terminal device (see Kaikkonen: Fig. 1 “UE 110”), and 
a network device (see Kaikkonen: Fig. 1 “gNB 170”), 
wherein the terminal device comprises at least one processor (see Kaikkonen: Fig. 1 “UE 110 & processors 120”); and 
a non-transitory computer-readable storage medium coupled to the at least one processor and storing programming instructions for execution by the at least one processor, wherein the programming instructions instruct (see Kaikkonen: Fig. 1 “UE 110, processors 120, memories 125, & computer program code 123”) the at least one processor to: 
send link reconfiguration request information to the network device at a moment n (as discussed in claim 1); and 
detect, based on first information, a physical downlink control channel (PDCCH) during a first time period after the moment n, wherein the first information comprises quasi co- location (QCL) information of a first reference signal and a second reference signal, the first reference signal is used to demodulate the PDCCH, and the second reference signal is a reference signal meeting a first threshold (as discussed in claim 1).

          For claim 16 Kaikkonen in view of Guo teaches a non-transitory computer-readable storage medium having instructions recorded thereon which, when executed by at least one processor (see Kaikkonen: Fig. 1 “UE 110, processors 120, memories 125, & computer program code 123”), cause the at least one processor to perform operations comprising: 
sending, by a terminal device, link reconfiguration request information to a network device at a moment n (as discussed in claim 1); and 
detecting, by the terminal device based on first information, a physical downlink control channel (PDCCH) during a first time period after the moment n, wherein the first information comprises quasi co-location (QCL) information of a first reference signal and a second reference signal, the first reference signal is used to demodulate the PDCCH, and the second reference signal is a reference signal meeting a first threshold (as discussed in claim 1).

          For claim 17 Kaikkonen in view of Guo teaches a communication device (see Kaikkonen: Fig. 1 “UE 110”), comprising: 
one or more memories configured to store instructions (see Kaikkonen: Fig. 1 “memories 125, & computer program code 123”); and 
one or more processors configured to execute the instructions (see Kaikkonen: Fig. 1 “UE 110, processors 120, memories 125, & computer program code 123”) to performs operations comprising: 
sending, by a terminal device, link reconfiguration request information to a network device at a moment n (as discussed in claim 1); and 
detecting, by the terminal device based on first information, a physical downlink control channel (PDCCH) during a first time period after the moment n, wherein the first information comprises quasi co-location (QCL) information of a first reference signal and a second reference signal, the first reference signal is used to demodulate the PDCCH, and the second reference signal is a reference signal meeting a first threshold (as discussed in claim 1).

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M OVEISSI whose telephone number is (571)270-3127.  The examiner can normally be reached on Monday-Friday 8Am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffey Rutkowski can be reached on 01215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MANSOUR OVEISSI/Primary Examiner, Art Unit 2415